Title: To James Madison from Louis-André Pichon, 18 May 1804
From: Pichon, Louis-André
To: Madison, James



Monsieur,
Baltimore le 28 floreal an 12. (18 May 1804)
J’ai reçu la lettre que vous m’avez fait l’honneur de m’écrire le 15 de ce mois contenant l’extrait de celle qui vous est adressée par le collecteur de Charleston relativement à la Corvette Française le Télégraphe. Le batiment, Monsieur, ayant mis à la voile de Charleston, il y a près de deux mois, l’avis du Collecteur est aujourdhui sans objet. Je prendrai la liberté, Monsieur, de vous faire remarquer que cette lettre justifie les plaintes verbales que j’ai eu l’honneur de vous porter sur la visite qui avait été faite à bord de cette Corvette. Le manque d’ègards au Gouvernement Français comme vous le voyez, Monsieur, est constaté par la lettre même du Collecteur. Il vous paraitra surement, Monsieur, que cet officier aurait du avoir assez du respect pour le Pavillon d’une puissance amie pour ne pas faire une demarche aussi offensante sur la seule allégation de Mr. le Consul Britannique. J’ajouterai que jamais je n’ai vui [sic] parler d’augmentation à l’armament du batiment en question et que la fabrication à bord d’un nouvel affut de canon ne me paraitrait en aucune manière rentrer dans la définition des choses que la neutralité d’un Etat peut interdire.
Je me trouve, monsieur, dans le cas de vous défèrer un fait qui vient de se passer dans le même Port et qui est de nature a exiger l’intervention du Gouvernement des Etats Unis. La Corvette francaise l’africaine qui allait de la Havanne à Sto. Domingo a relâché à Charleston le 3 de ce mois dans un trés grand état de détresse. Elle était mouillée avec un Pilote à bord près de la Barre pour attendre la marèe. Elle y a été prise par deux corsaires anglais qui sont entrés à Charleston. Le procèdé, Monsieur, est une violation manifeste de la jurisdiction des Etats Unis, & j’attens avec confiance les mesures que Monsieur le Président des Etats Unis prendra pour faire restituer cette prise illègale. Agreez, Monsieur, l’assurance de mon respect et celle de ma haute considèration.
L. A. Pichon
 
Condensed Translation
Acknowledges JM’s letter of 15 May, which contained the extract of that written to JM by the collector of Charleston relating to the French corvette Télégraphe. The opinion of the collector no longer applies as the ship left Charleston nearly two months ago. Takes the liberty to point out that that letter supports his earlier verbal complaint about the visit made aboard this ship. As JM will note, the collector’s letter itself attests to the lack of regard for the French government. JM will surely see that this officer should have had more respect for the flag of a friendly power than to take so offensive a step on the sole allegation of the British consul. Adds that he has never heard of an increase in the armament of the ship in question and that the construction of a new gun carriage on board appears to him in no way to be one of those things that the neutrality of a state may contravene.
Finds himself with another case in the same port that requires the intervention of the U.S. government. The French corvette Africaine, which sailed from Havana to Saint-Domingue, put into Charleston on 3 May in very great distress. The ship anchored with a pilot on board near the bar to wait for the tide and was captured by two English corsairs who brought it into Charleston. This proceeding is a violation of U.S. jurisdiction, and Pichon trusts that the president will take measures to restore this illegal prize.
